[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
REPORT OF STATE ATTORNEY TRIAL REFEREE
The undersigned State Attorney Trial Referee, having heard the parties, hereby submits his report consisting of the following Findings of Fact and conclusions drawn therefrom in accordance with Practice Book Sec. 434. A Memorandum of Decision is included herewith.
FACTS FOUND
1. On December 15, 1988, at about 4:33 P.M. the plaintiff was the owner and operator of a 1988 Hyundai 323 Excel GL., which she was driving southbound on Montauk Avenue at its intersection with Blydenburg Avenue in the City of New London, Connecticut.
2. At about the same time the defendant Debra Ellis was operating a motor vehicle on Blydenburg Avenue and entered the intersection with Montauk Avenue, and she caused a collision with the plaintiff's car. CT Page 919
3. The defendant admitted liability for the collision.
4. In consequence of the collision, the plaintiff's Hyundai automobile was totally destroyed.
5. The plaintiff had purchased the Hyundai on September 7, 1988, some three months prior to the occurrence, for $9,497.00.
6. The fair market value of the Hyundai as of December, 1988, was $7,300.00.
7. The purchase did not include collision insurance and the plaintiff has not received any insurance proceeds for the loss.
8. The plaintiff has received the sum of $250.00 from the co-defendant, Perry, and has not received any other sums of money from any other persons.
CONCLUSIONS
9. The loss to the plaintiff's vehicle was proximately caused by the negligence of the defendant Debra Ellis.
10. The amount of such loss was $7,300.00, less the $250.00 received from the co-defendant, or $7,050.00.
11. The issues are found for the plaintiff.
12. The Referee recommends judgment for the plaintiff to recover of the defendant Debra Ellis the sum of $7,050.00, and costs taxed at $ _____.
Dated at New London, Connecticut, this 21st day of August, 1990.
Respectfully Submitted, THOMAS B. WILSON State Attorney Trial Referee